Case 2:19-cv-00448 Document 1-1 Filed 06/12/19 Page 1 of 15 PagelD #: 6

Office of the Secretary of State
Building 1 Suite 157-K
1900 Kanawha Blvd E.
Charleston, WV 25305

 

Dn \
USPS CERTIFIED MAIL™ ,

| Mac Warner
. Secretary of State
State of West Virginia -

. Phone: 304-558-6000
9214 8901 1261 3410 0002 5144 47 oe 888-767-8683

Visit us online:

 

MCGUIRE LUMBER AND SUPPLY, INC.
RALEIGH OSBORNE

PO BOX 36.

WYLLIESBURG, VA 23976

Control Number:. 238242 = Agent: RALEIGH OSBORNE

Defendant: MCGUIRE LUMBER AND SUPPLY, County: Kanawha
PO BOX 35 Civil Action: 19-C-471
WYLLIESBURG, VA 23976 US Certified Number: 92148901125134100002514447

Service Date: 5/13/2019

_ fam enclosing:

1 summons and complaint _

which was served on the Secretary at the State Capitol as your statutory attomey-in-fact. According to law, | have accepted
service of process in the name and oh behalf of your unauthorized foreign corporation.

Please note that this office has no connection whatsoever with the enclosed documents other than to accept service of
process: in the name and on behalf of your unauthorized foreign corporation as your attorney-in-fact. Please address any
questions about this document directly to the court or the plaintiffs attorney, shown in the enclosed paper, not to the
Secretary of State's office. , .

rc

. Sincerely,

 

Mac Warner
Secretary of State ; EXHIBIT

i A

 
Case 2:19-cv-00448 Document 1-1 Filed 06/12/19 Page 2 of 15 PagelD #: 7

,

e ‘

CIVIL SUMMONS

IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST VIRGINIA

CHE BLANKS and
MARIEL BLANKS,
Plaintiffs,
vs. CIVIL ACTION NO. 19-c-4 1 |

MCGUIRE LUMBER AND SUPPLY, INC.
c/o Its Registered Agent

Raleigh E. Osborne

P. O. Box 35 a
Wylliesburg, VA 23976 io 8

CANADA TRUCKING LLC OR
c/o Its Registered Agent “res &
Jeff Canada
1569 Jeb Stuart Highway
Red Oak, VA 23964

and
TINA GRISSOM EVANS
5990 Scuffletown Road
Randolf, VA 23976

 

Defendants.

TO THE ABOVE-NAMED DEFENDANT:

MCGUIRE LUMBER AND SUPPLY, INC.
c/o Its Registered Agent

Raleigh E. Osborne

P. O. Box 35

Wylliesburg, VA 23976

IN THE NAME OF THE STATE OF WEST VIRGINIA, you are hereby summoned and
required to serve upon Che Blanks and Mariel Blanks' counsel, Teena Y. Miller, whose address is
Gold, Khourey & Turak, L.C., 510 Tomlinson Avenue, Moundsville, WV 26041, a filed ANSWER

including any related counterclaim you may have to the Complaint filed against you in the above-

 
Case 2:19-cv-00448 Document 1-1 Filed 06/12/19 Page 3 of 15 PagelD #: 8

' ‘

styled civil action, a true copy of which is herewith delivered to you. You are required to serve your
answer within twenty (30) days after service of this Civil Summons upon you, exclusive of the day
of service. Ifyou fail to do so, judgment by default will be taken against you for the relief demanded
in the Complaint and you will be thereafter barred from asserting in another action any claim you

may have which must be asserted by counterclaim in the above-styled civil action.

pated ABAQ Cathy S. Gatson. Clerk
Clerk of Court len C (3 i *

 

 
Case 2:19-cv-00448 Document 1-1 Filed 06/12/19 Page 4 of 15 PagelD #: 9

+

IN THE CIRCUIT COURT OF RANAWHA COUNTY, WEST FiddadaD

MARIEL BLANKS wig REY -B OP 221
MARIEL BLANKS, ni ke ce ea beth
1 KAHAGBA CuSHTY Gareull bee!
Plaintiffs,

vs. | crviL ACTION No. JO -C-Y77I
MCGUIRE LUMBER rupce: BLOOM,

AND SUPPLY, INC.,
JURY DEMAND ENDORSED HEREON

CANADA TRUCKING LLC,
and
TINA GRISSOM EVANS;

Defendants.

COMPLAINT.

COME NOW, Plaintiffs Che Blanks and Mariel Blanks, by and through their counsel, and

for their Complaint, state and allege as follows:
Parties

1. Plaintiffs Che Blanks and Mariel Blanks are residents of Euclid, Ohio who were
injured at or near Milepost 82 of Interstate 77 South in Cabin Creek, Kanawha County, West
Virginia when a load of steel fell off Defendants’ hydroplaning tractor trailer and crashed into
Plaintiffs’ vehicle, as set forth in more detail herein.

2, Defendant McGuire Lumber and Supply, Inc. (“McGuire Lumber”), is a
corporation organized and existing under the laws of the Commonwealth of Virginia, with a
principal place of business located at P.O. Box 35, Wylliesburg, Virginia 23976.

3, Defendant McGuire Lumber’s registered agent for service of process is Raleigh E.

Osborne, P.O. Box 35, Wylliesburg, Virginia 23976.

 
Case 2:19-cv-00448 Document 1-1 Filed 06/12/19 Page 5 of 15 PagelD #: 10

,

4, Defendant McGuire Lumber does business as a nationwide interstate motor carrier, -

operating under U. S. DOT Number 84339, and transports regulated commodities, including metal

sheet, machinery, lumber, building materials, and constiuction cargo nationwide, including within,
7 from, to, and/or through the State of West Virginia.

5... Defendant Canada Trucking LLC (“Canada Trucking”) is a limited liability
company organized and: existing under the laws the Commonwealth of Virginia, with a principal
| place of business located at 1569 Jeb Stuart Highway, Red Oak, Virginia 23 964.

6. Defendant Canada Trucking S registered agent for service of process is Ji eff Canada,
_-1569 Jeb Stuart Highway, Red Oak, Virginia 23964,

7. Defendant Canada Trucking does business as a nationwide interstate motor carrier °
operating under U.S. DOT Number 788343, and provides commercial over-the-road transportation |
services including specialized, flatbed, or heavy haul driving of logs, poles, beams, lumber, and
steel nationwide, including within, from, to, and/or through the State of West Virginia:

8. Defendant Tina Grissom ‘Evans resides at 5990 Scuffletown Road, Randolf,
Virginia 23976.
| 9. At all times pertinent hereto, Defendant Evans was employed by and/or was an.
agent of McGuire Lumber and/or Canada Trucking and was operating the subject commercial
motor vehicle in the State of West Virginia on behalf of McGuire Lumber and/or Canada Trucking. -

J urisdiction |

10. - Plaintiffs restate, reallege, ‘and “incorporate herein Paragraphs 1 through and :

including 9 above as if set forth fully herein. |

11. “This Honorable Court has subject matter jurisdiction o over the claims set forth herein

pursuant to Article VU, Section 6 of the West Virginia Constitution and W. Va. Code § 51-2- 2,

 
Case 2:19-cv-00448. Document 1-1 Filed 06/12/19 Page 6 of 15 PagelID #: 11

*

12.. This Honorable Court has personal jurisdiction over,each and every defendant in
/ that they conducted business in the State of West Virginia at all times material and relevant herein
- and committed acts and/or omissions in the State of West Virginia, which acts and/or omissions
caused tortious injury to Plaintiffs,

13. Plaintiffs restate, reallege, and incorporate herein Paragraphs 1 ‘through and
- including 12 above as if set forth fully herein. |

14. Venue is proper in this Court pursuant to W. Va. Code § 56-1-1 in that all material -
acts and omissions described herein occurred in Kanawha County, West Virginia and/or Plaintiffs
cause of action arose in Kanawha County, West Virginia.

Count I
Negligence Claims against All Defendants.

15: Plaintiffs restate, reallege, and incorporate herein Paragraphs 1 through and
including 14 above as if set forth fully herein. |

16. On or about May 12, 2017, Defendant Tina Grissom Evans was operating a
commercial motor vehicle southbound on Interstate 77, at or near Milepost 82, located in Cabin
Creek, Kanawha County, West Virginia, during heavy and hazardous rain conditions, when she,
inter alia, failed to exercise extreme caution, failed to reduce her speed, failed to discontinue use
of her commercial motor vehicle, and/or failed to maintain control of her commercial motor
vehicle, thereby causing her commercial motor vehicle to hydroplane, run off the highway, strike
the. guardrail to the right of the highway, jack-knife in the highway, and then lose its load of steel
being hauled on its trailer, which load of steel then collided with and impacted into Plaintiffs’
vehicle, causing Plaintiffs to suffer serious and substantial physical and emotional bodily injury

and other damages as set forth herein.

 
'

Case 2:19-cv-00448 Document 1-1 Filed 06/12/19 Page 7.of 15 PagelD #: 12

17. Among other things, Defendant Evans owed a duty, but negligently failed, to:

a.

properly distribute, adequately secure, inspect, maintain, and transport the

cargo and the devices used to secure the cargo contained within, on, about, and/or in her

commercial motor vehicle;

be

exercise extreme caution in the operation of her commercial motor vehicle

during hazardous driving conditions caused by rain, fog, and/or mist;

Cc.

d..

perform the required pre- trip, during-tep, and post: trip vehicle ‘inspections;

appropriately plan her route of travel;
manage space around her commercial motor vehicle;
maintain reasonable and safe control of her commercial motor vehicle;

follow pavement markers;

. reduce her driving speed and/or stop driving during heavy rain conditions;

keep a proper lookout;
reasonably judge the closeness of Plaintiffs’ vehicle;
maintain a proper direction of travel;

exercise due care;

_ safely maneuver her commercial motor vehicle;

' move when it was safe to do so;

avoid becoming a hazard to the motoring public;

remain reasonably alert;

_ drive without confusion;

drive without distraction;

drive in compliance with the required hours-of-service;

 

RUE

 
Case 2:19-cv-00448 Document 1-1 Filed 06/12/19 Page 8 of 15 PagelD #:13

t. drive while not fatigued;
u. | drive while medically, physically, and mentally fit; and
y comply with the minimum safety standards required by the Federal Motor |
Carrier Safety Regulations. | |
-18. Defendant Evans’ negligent, careless, and reckless conduct in the care,
| management, and/or operation of her commercial motor vehicle, including: but not limited to
operating her commercial motor vehicle at speeds too great for the hazardous conditions that
/ existed, failing to properly distribute and/or adequately secure her cargo, and failing to-maintain
control of her commercial motor vehicle, created a hazard for the motoring public, including
| _ Plaintiffs Che Blanks and Mariel Blanks, and was the direct and proximate cause of the collision
in which Plaintiff Che Blanks and Mariel Blanks were injured, |
19. Defendant Evans’ wrongful conduct constitutes prima facie evidence of negligence
and/or negligence per se and was the proximate cause of the collision with Plaintiffs’ vehicle and
; the resulting harm and damage to Plaintiffs’ property and bodies. |
20. _ At all times relevant hereto, Defendant Evans was an employee, agent, leased
driver, and/or servant of McGuire Lumber and/or Canada Trucking and was acting in the course
and scope of her agency and/or employment with McGuire Lumber and/or Canada Trucking, each
and/or both of which are responsible for the conduct of Defendant Evans under principles of
respondeat superior. | | | |
21. - At all times relevant hereto, the tractor of the commercial motor vehicle described
herein was operating under U.S. DOT Number 84339 registered to Defendant McGuire Lumber,

t

which is therefore responsible for the conduct of Defendant Evans as a matter of law.

 
Case 2:19-cv-00448 Document 1-1 Filed 06/12/19 Page 9 of 15 PagelD #: 14

22. respective of the employment/contractual relationship, Defendant McGuire
Lumber is a motor carrier subject to F ederal Motor Carrier Safety Administration (FMCSA)
Regulations and State Regulations and i is therefore responsible for the acts of Tina Grissom Evans
as a matter of law. |

23. . At all times relevant hereto, the trailer of the commercial motor vehicle described
herein was operating under US. DOT Number 78 83 43 registered to Defendant Canada Trucking, |
which is therefore responsible for the conduct of Defendant Evans as a matter of law.

24, _ respective of the employment/contractual relationship, ‘Defendant Canada ©
Trucking i is a motor carrier r Subject to Federal Motor Carrier Safety Administration (FMCSA)
Regulations and State Regulations and is therefore responsible for the acts of Tina Grissom Evans
as 4 matter of law. | | |

25. . Asa direct and proximate result of the defendants’ negligence and the negligence
of McGuire Lumber’s and/or Canada Trucking’ S agents and employees, including but not limited
: to Tina Grissom Evans, Plaintiffs suffered in the past and/or may suffer i in the future substantial
and permanent injuries; pain of body and mind; mental anguish; emotional distress; loss of
enjoyment of life; medical expenses; los of wages, earning capacity, and other employment
related benefits; loss of ability to perform household services; and all other losses and damages
permitted by applicable law.

; Count Count Il
Direct Liability Claims against Defendants
McGuire Lumber and Canada Trucking
26. Plaintiffs restate, reallege, and incorporate herein Paragraphs 1 through and.

_ including 25 above as if set forth fully herein.

 
Case 2:19-cv-00448 Document 1-1 Filed 06/12/19 Page 10 of 15 PagelD #: 15

27. | The 2005 Kenworth Tractor and 2014 Great Flatbed Trailer involved in the subject
collision constituted a commercial motor vehicle operated by and under the direct control of Tina
Grissom Evans, but were respectively owned and/or leased by McGuire Lumber andlor Canada :
Trucking and were being used on behalf of and for the benefit of McGuire Lumber and/or Canada
Trucking at all times relevant hereto. |

28. The operation, maintenance, and control of the Kenworth Tractor and Great Flatbed
Trailer were governed, licensed, supervised, and regulated by State and Federal regulations, and
“as such were pursuant toa certificate of authority given to MeGuire Lumber and/or Canada

Trucking to operate such vehicles on designated routes and to carry goods for hire by the F MCSA
and/or other government regulatory body. | | 7
| 29. McGuire Lumber and Canada Trucking were each negligent with respect to vehicle
inspection, repair, and maintenance of the Kenworth Tractor and Great Flatbed Trailer and were
farther negligent in: |
“a, failing to properly distribute, adequately s secure, and inspect # the cargo and
the devices used to secure the. cargo contained within, on, about, and/or i in the commercial
_ motor vehicle at issue herein;
— »b. requiring and/or pemmitting Defendant Evans to operate. her commercial
'. motor vehicle with cargo that was not properly distributed and/or adequately secured;
ve failing to monitor the weather for adverse or hazardous driving conditions:
d. permitting. directing, and/or’ instructing Defendant Evans to operate her
commercial motor vehicle during such adverse and/or hazardous conditions; and/or
| failing to equip the subject commercial motor -vehicle with safety equipment

(including but “not limited to traction control: geopositional satellite (gps); telematics .

 
Case 2:19-cv-00448 Document 1-1 Filed 06/12/19 Page 11 of 15 PagelD #: 16

systems fleet tracking: electronic logging devices; and/or other safety equipment) that
| likely would have prevented the within accident. |
| (30. | McGuire Lumber and Canada Trucking’s negligent, wrongful, careless, and/or
reckless acts and/or omissions and conduct as set forth herein were a direct and proximate cause
of Plaintiffs’ injuries and damages as set forth herein. | | |
31. In addition, Tina Grissom Evans was not competent and/or legal to operate the
subject commercial motor vehicle at the time of the collision, which incompetence and/or illegality
was known or should have been known by McGuire Lumber, Canada Trucking, and/or theit
agents. Asa consequence, McGuire Lumber, Canada Trucking, and/or its agents, were negligent .
in entrusting the commercial motor vehicle to Tina Grissom Evans, which negli gence was a direct
and proximate cause of Plaintiffs’ injuries and damages as set forth herein.
32. Plaintiffs further state that McGuire Lumber, Canada Trucking, and/or its agents
were negligent in biting, training, supervising, dispatching, route management, route planning, | .
and/or retaining Tina Grissom Evans asa commercial motor vehicle driver, which resulted in
creating a danger and hazard to the traveling public and anyone using public roadways, which
| wrongful conduct was a direct and proximate cause of Plaintiffs’ injuries and damages as set forth
herein. |
33. As a direct and proximate result of the negligent acts and/or omissions of McGuire
Lumber, Canada Trucking and/or its agents, Plaintifis suffered in the past and/or may suffer in
the future substantial and permanent injuries; pain of body and mind; mental anguish; emotional
distress; loss of enjoyment of life; medical expenses: loss of wages, eaming capacity, and other
employment related benefits; loss of ability to perform household services; and all other losses and

‘ damages permitted by applicable law.

 
~ Case 2:19-cv-00448 Document 1-1 Filed 06/12/19 Page 12 of 15 PagelD #: 17

%

4 “a

Count Il
Willful, Wanton, Reckless, Gross Negligence Claims against All Defendants

34, Plaintiffs restate, reallege, and incorporate ‘herein Paragraphs ] through and

‘

including 33 above as if set forth fully herein.
35. Defendant Tina Grissom Evans’ conduct in operating the commercial motor

vehicle, and the conduct of McGuire Lumber and/or Canada Trucking in hiring, training, retaining,

dispatching, entrusting, and/or Supervising Tina Grissom Evans with ¢ a commercial motor vehicle ©

— and allowing and/or instructing her. to operate that commercial motor vehicle, during extremely
adverse and hazardous weather conditions with cargo that had not been properly distributed,

adequately secured, and/or inspected constituted willful, wanton, reckless, and/or grossly negli gent

misconduct; a willful, wanton, and reckless disregard for the rights and safety of others; and a .

willful indifference and presumption of conscious indifference to the rights and safety of the
motoring public, including Plaintiffs.

36. As a direct and proximate result of the willful, wanton, reckless, and/or grossly

. negligent acts and omissions of Tina Grissom Evans, McGuire Lumber, Canada Trucking, and/or

their agents, Plaintiff's suffered in the past and/or may suffer in the-future substantial and permanent

injuries; pain of body and mind; mental anguish; emotional distress; loss of enjoyment of life;

medical expenses; loss of wages, earning capacity, and other employment related benefits; loss of
ability to perform household services; and all other losses and damages permitted by applicable

law.

37. As a result of the foregoing, in addition to compensatory damages, Plaintiffs are |

entitled to recover and hereby seek punitive damages, so as to. deter defendants and their drivers -

from committing the same or similar misconduct which endangers the general safety of the public,

including Plaintiffs,

a

 
Case 2:19-cv-00448 Document 1-1 Filed 06/12/19 Page 13 o0f 15 PagelID#:18

' . «

te

WHEREFORE, Plaintiffs pray for judgment against Defendants McGuire Lumber, Canada

Trucking, and Tina Grissom Evans jointly and/or severally, individually and/or collectively, for

compensatory damages and punitive damages 1 in an amount deemed fair, Just, and equitable by the

‘Court, together with pre- and post;judgment interest, costs, and all such other and further relief as

~ this Honorable Court deems just and equitable.

PLAINTIFFS DEMAND A TRIAL BY JURY ON THE ISSUES OF LIABILITY

AND DAMAGES.

Respectfully submitted,

MARIEL BLANKS AND CHE: BLANKS,
Plaintiffs,

By counsel,

 Cumnntserinnns

10

Teena Y. Miller) Esq. (WVSB #8583)

GOLD, KHOUREY & TURAK; L.C.

510 Tomlinson Avenue .

Moundsville, WV 26041

Phone: 304-845-9750

Fax: 304-845-1286
TYM@gkt.com  -._. an a

Counsel for Plaintiffs

Che Blanks and Mariel Blanks

 
Case 2:19-cv-00448 .Document 1-1-Filed 06/12/19...Page 14.0f.15 PageID#:.19.00 00

IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST VIRGINIA
CHE BLANKS and MARIE BLANKS,
Plaintiffs,
VS. Civil Action No. 19-C-471

MCGUIRE LUMBER AND SUPPLY, INC.,
CANADA TRUCKING LLC and TINA
GRISSOM EVANS,

Defendants.
NOTICE OF APPEARANCE
Kindly enter the appearance of Timothy R. Smith, Esquire, Timothy A. Montgomery,
Esquire, Julie A. Brennan, Esquire and Pion, Nerone, Girman, Winslow & Smith, P.C. on behalf
of Defendants, McGuire Lumber and Supply, Inc. and Canada Trucking L.L.C., in the above-
referenced matter.
Respectfully submitted,

PION, NERONE, GIRMAN, WINSLOW

& SMITH, P.C.
By: on Q Bricrena

Timothy R. Smith, Esquire

WV State Bar No. 6128
tsmith@pionlaw.com

Timothy A. Montgomery, Esquire
tmontgomery@pionlaw.com

WV State Bar No. 12034.

Julie A. Brennan, Esquire

jbrennan@pionlaw.com
WV State Bar No. 11225

1500 One Gateway Center
420 Fort Duquesne Boulevard
Pittsburgh, PA 15222

Phone: 412-281-2288

Fax: 412-281-3388

 
Case 2:19-cv-00448 Document 1-1. Filed 06/12/19. Page 15 of 15 PagelD #: 20...

CERTIFICATE OF SERVICE
Thereby certify that a true and correct copy of the foregoing was served upon all parties,
via U.S. First-Class Mail and email, this 31‘ day of May, 2019, as follows:

Teena Y. Miller, Esquire
tym@gkt.com
Gold, Khourey & Turak, L.C.
510 Tomlinson Avenue
Moundsville, WV 26041
(Counsel for Plaintiffs)

PION, NERONE, GIRMAN, WINSLOW
& SMITH, P.C.

By: Ot a [Brae

J ulié A. Brennan, Esquire

 

 
